DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Hata et al. (US PG Pub 2010/0290498 A1).
Regarding claim 1, Hata discloses a light emitting element (500, FIG. 26) having a multilayer structure in which a substrate (331, FIG. 26, [0114]), a semiconductor layer (515/535, FIG. 26, [0182] and [0184]), an insulating layer (517, FIG. 26, [0183]), and a metal layer (518/538, FIG. 26, [0183] and [0185]) are stacked in order, 
the light emitting element comprising a plurality of light emitting portions (514/534, FIG. 26, where 514/534 are active layers which inherently include light emitting portions for emitting a laser beam, [0182] and [0184]) each of which has a part of the multilayer structure and emits a laser beam, 
wherein the plurality of light emitting portions 
each include a ridge (520/540, FIG. 26, [0183] and [0185]) including a part of the semiconductor layer, a part of the insulating layer, and a part of the metal layer (FIG. 26), and 
an active region (514/534, FIG. 26, [0182] and [0184]), for emitting the laser beam by stimulated emission, is formed in the semiconductor layer included in a part of the multilayer structure (FIG. 26), wherein, in each of the plurality of ridges, in a sectional view defined by a direction parallel to a surface of the metal layer, parts of the insulating layer are disposed on both sides of a part of the semiconductor layer (517 is disposed on both sides of 515/535, FIG. 26), and parts of the metal layer are disposed on both sides of a part of the insulating layer (518/538 are disposed on both sides of 517, FIG. 26), and wherein, among the plurality of light emitting portions, 
a distance (D1, see annotated FIG. 26 below) in at least one of the light emitting portions from a specific position in the active region to a part or an entirety of an inner surface of the metal layer is different from a distance (D2, see annotated FIG. 26 below) in another of the light emitting portions from the specific position to the inner surface of the metal layer (D1<D2 due to a thickness of the semiconductor layer 515 being smaller than a thickness of the semiconductor layer 535, see annotated FIG. 26 below).

    PNG
    media_image1.png
    646
    847
    media_image1.png
    Greyscale

Regarding claim 2, Hata discloses satisfying at least one of (i) and (ii): (i) among the plurality of light emitting portions, a thickness of a part or an entirety of the insulating layer in at least one of the light emitting portions is different from a thickness of the insulating layer in another of the light emitting portions; and (ii) among the plurality of ridges, a width of the semiconductor layer in at least one of the ridges is different from a width of the semiconductor layer in another of the ridges (W1>W2, see annotated FIG. 26 above).
Regarding claim 3, Hata discloses a light absorption coefficient of the insulating layer is 1/100 of a light absorption coefficient of the metal layer or lower (it’s inherently taught by the materials of the insulating layer 517 being made of SiO2 and 518/538 being made of Au since the present invention uses the same materials as disclosed in [0024] and [0044] of the specification).
Regarding claim 6, Hata discloses the laser beam is emitted by stimulated emission in the active region that is formed in a portion of the semiconductor layer included in a part of the multilayer structure in each of the light emitting portions (FIG. 26), wherein, when two of the light emitting portions that are adjacent to each other in the plurality of light emitting portions are regarded as a set (FIG. 26), in a region between the two light emitting portions in at least one set of the light emitting portions, a light propagation avoiding region (8, FIG. 26, [0184]) for avoiding propagation of the laser beam from the active region of one of the light emitting portions to the active region of the other light emitting portion is formed, and wherein the light propagation avoiding region is formed so as to extend from a surface of the metal layer to at least a part of the semiconductor layer (FIG. 26).
Regarding claim 7, Hata discloses the light propagation avoiding region is formed from at least one of a material of the insulating layer and a material of the metal layer (the recess portion 8 contains a portion of the insulating layer 517, FIG. 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. in view of Bour et al. (US Patent 5,982,799) (03/17/21 IDS).
Regarding claim 4, Hata has disclosed the light emitting element outlined in the rejection to claim 1 above except among the plurality of light emitting portions, a difference between a wavelength of the laser beam emitted from at least one of the light emitting portions and a wavelength of the laser beam emitted from another of the light emitting portions is 1 nm or larger and 10 nm or smaller. 
Bour discloses a similar light emitting device (FIG. 4) comprising a plurality of light emitting portions (22/24, FIG. 4, col. 4 lines 22-23), wherein among the plurality of light emitting portions, a difference between a wavelength of the laser beam emitted from at least one of the light emitting portions and a wavelength of the laser beam emitted from another of the light emitting portions is 1 nm or larger and 10 nm or smaller (“the constructions of the invention take advantage of the SBR laser diode arrangement to provide side-by-side lasers in the same semiconductor body lasing, respectively, in wavelengths (.lambda..sub.1) and (.lambda..sub.2) that differ by at least 10-50 nm,” col. 3 line 66 – col. 4 line 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the active region of Hata with a material so that a wavelength difference between the light emitting portions is in a range 1 nm or more and 10 nm or less as taught by Bour in order to obtain desired wavelength outputs exhibiting acceptably low threshold currents (col. 4 lines 4-5 of Bour).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. in view of Nakashima et al. (US PG Pub 2010/0111129 A1).
Regarding claim 5, Hata has disclosed the light emitting element outlined in the rejection to claim 1 above and further discloses two of adjacent ridges are separated by a recess (8, FIG. 26, [0184]) except when two of the ridges that are adjacent to each other in the plurality of ridges are regarded as a set, a distance between two side surfaces, which face each other, of the semiconductor layer in at least one set of the ridges is 8 μm or larger and 50 μm or smaller. 
Nakashima discloses a similar light emitting element (1, FIG. 1, [0057]) comprising parallel ridge sections (30, FIG. 1, [0057]), wherein adjacent ridge sections are separated by trenches (31, FIG. 1, [0058]) and a width of the trench is about several tens of micron (for example, 30 μm) ([0059]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the recess of Hata with a width of about 30 μm as taught by Nakashima in order to obtain desired optical confinement between adjacent light emitting portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raring et al. (US Patent 8,638,828 B1) and YOSHIDA et al. (US PG Pub 2012/0273816 A1) both disclose a similar light emitting element comprising a pair of parallel ridge waveguide lasers having asymmetric ridges (see FIG. 2G of Raring and FIG. 1 of YOSHIDA).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828